                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


SHEILA D. RICE,                              )
                                             )
       Petitioner,                           )
                                             )
v.                                           )       No.    3:16-CV-470-TWP
                                             )              3:14-CR-83-TWP-CCS-5
UNITED STATES OF AMERICA,                    )
                                             )
       Respondent.                           )


                                 MEMORANDUM OPINION

       Before the Court is Petitioner’s pro se motion to vacate, set aside, or correct her sentence

pursuant to 28 U.S.C. § 2255 [Doc. 184]. The petition relies on Johnson v. United States, 135 S.

Ct. 2551 (2015), in which the Supreme Court held that the residual clause of the Armed Career

Criminal Act (ACCA), 18 U.S.C. § 924(e), was unconstitutionally vague. Respondent filed a

response in opposition claiming that Petitioner’s Motion should be dismissed as untimely, barred

by a waiver provision, and meritless [Doc. 185]. For the reasons below, Petitioner’s § 2255 Motion

[Doc. 184] will be DENIED as untimely and DISMISSED WITH PREJUDICE.

I.     BACKGROUND

       Petitioner pleaded guilty, pursuant to a plea agreement, to conspiring to manufacture at

least 50 grams of methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(A)

[Doc. 126 p. 10-11]. The Court sentenced her to 57 months’ imprisonment [Doc. 163]. Petitioner

did not appeal.
II.    TIMELINESS OF PETITION

       Section 2255(f) places a one-year statute of limitations on all petitions for collateral relief

under § 2255 running from either: (1) the date on which the judgment of conviction becomes final;

(2) the date on which the impediment to making a motion created by governmental action in

violation of the Constitution or laws of the United States is removed, if the movant was prevented

from making a motion by such governmental action; (3) the date on which the right asserted was

initially recognized by the Supreme Court, if that right has been newly recognized by the Supreme

Court and made retroactively applicable to cases on collateral review; or (4) the date on which the

facts supporting the claim or claims presented could have been discovered through the exercise of

due diligence. 28 U.S.C. § 2255(f). Petitioner has failed to demonstrate that subsections (f)(2) or

(f)(4) apply to her case, i.e., she has not established that any illegal action by the government

prevented her from making the timely petition or the existence of facts affecting her case that could

not have previously been discovered through the exercise of due diligence. The timeliness of her

petition depends on whether its submission complied with subsections (f)(1) and (f)(3).

       For purposes of the subsection (f)(1)—where the statutory period expires one year from

the date on which the judgment of conviction becomes final—a “conviction becomes final at the

conclusion of direct review.” Brown v. United States, 20 Fed. App’x. 373, 374 (6th Cir. 2001)

(quoting Johnson v. United States, 246 F.3d 655, 657 (6th Cir. 2001)). “[W]hen a federal criminal

defendant does not appeal to the court of appeals, [direct review concludes] upon expiration of the

period in which the defendant could have appealed to [such court], even when no notice of appeal

was filed.” Johnson v. United States, 457 Fed. App’x. 462, 465 (6th Cir. 2012) (quoting Sanchez-

Castellano v. United States, 358 F.3d 424, 427 (6th Cir. 2004)). Petitioner’s judgment of

conviction became final on April 20, 2015, fourteen days after the Court entered judgment on April



                                                 2
6, 2015. See Sanchez Castellano v. United States, 358 F.3d 424, 428 (6th Cir. 2004) (explaining

unappealed judgment of conviction becomes final when the period for filing a direct appeal has

elapsed); Fed. R. App. P. 4(b)(1)(A) (20012) (noting criminal defendant was required to file a

notice of appeal within fourteen days of entry of the judgment appealed). The window for relief

under subsection (f)(1) began to run on that date, and expired on April 20, 2016. Failure to file

the instant petition until July 25, 2016—more than three months after expiration of subsection

(f)(1)’s one-year window—means that the instant motion is untimely under subsection (f)(1).

          To the extent that Petitioner relies on subsection (f)(3)’s independent filing period for relief

based on a newly-recognized right made retroactively applicable on collateral review, the Court

notes that the provision’s one-year window runs from the date that the asserted right was

recognized by the Supreme Court and made retroactively applicable to cases on collateral review.

28 U.S.C. § 2255(f)(3). In this case, Petitioner cites Johnson, characterizing it as a “law” that “just

went into effect” [Doc. 184 p. 4-5, 10, 12], as if to invoke this alternate one-year limitations period.

The Supreme Court issued its decision in Johnson on June 26, 2015. Johnson, 135 S. Ct. at 2551.

Thus, the statutory window for requesting relief based upon that decision under subsection (f)(3)

expired one year later—on June 26, 2016. See Welch v. United States, 135 S. Ct. 1257, 1265

(2016) (“Johnson is ... a substantive decision and so has retroactive effect ... in cases on collateral

review.”); In re Windy Watkins, 810 F.3d 375, 380–81 (6th Cir. 2015) (finding Johnson constitutes

a new substantive rule of constitutional law made retroactively applicable on collateral review and

thus triggers § 2255(h)(2)’s requirement for certification of a second or successive petition).

Failure to submit the petition prior to June 26, 2016, makes the filing untimely under subsection

(f)(3).




                                                     3
       Section 2255(f)’s statute of limitations is not jurisdictional and may be tolled under limited,

extraordinary circumstances. Dunlap v. United States, 250 F.3d 101, 1007 (61th Cir. 2001). Used

sparingly, a petitioner bears the burden of establishing that equitable tolling applies to her case,

see Jurado v. Burt, 337 F.3d 638, 642 (6th Cir. 2003); Allen v. Yukins, 366 F.3d 396, 401 (6th Cir.

2004), and must show “(1) that he has been pursuing her rights diligently, and (2) that some

extraordinary circumstance stood in her way and prevented timely filing,” Holland v. Florida, 130

S. Ct. 2549, 2562 (2010); Hail v. Warden, 662 F.3d 745, 750 (6th Cir. 2011). The burden is a

heavey one because, “[a]bsent compelling equitable considerations, a court should not extend

limitations by even a single day.” Jurado, 337 F.3d at 643.

       Petitioner has failed to provide any circumstances that would justify her failure to submit

the instant collateral challenge within the window permitted by § 2255(f). Accordingly, Petitioner

is ineligible for equitable tolling and her § 2255 motion will be DENIED as untimely.1

III.   CONCLUSION

       For the reasons discussed, the Petition [Doc. 184] will be DENIED and DISMISSED

WITH PREJUDICE.

       The Court will CERTIFY any appeal from this action would not be taken in good faith

and would be totally frivolous. Therefore, this Court will DENY Petitioner leave to proceed in



       1
          Even if this Court were to find that Petitioner’s § 2255 Motion as timely, Petitioner’s
claim is meritless. Petitioner purports to rely upon Johnson, asserting that it “now allows lower
sentencing if movant played minor role in this crime.” [Doc. 184 p. 4]. The Court agrees with
Respondent’s argument that Johnson had nothing to do with a defendant’s role in an offense of
conviction or the availability of a “minor role” reduction under the Guidelines [Doc. 185 p. 4].
Johnson held that “imposing an increased sentence under the residual clause of the [Armed Career
Criminal] Act violates the Constitution’s guarantee of due process.” 135 S. Ct. at 2563. In the
instant case, Petitioner was not sentenced as an armed career criminal under the ACCA, nor was
her sentence enhanced for prior convictions for violent felonies under the parallel residual clause
in the United States Sentencing Guidelines. Accordingly, the holdings in Johnson and Welch have
no bearing on Petitioner’s sentence.
                                                 4
forma pauperis on appeal. See Rule 24 of the Federal Rules of Appellate Procedure. Petitioner

having failed to make a substantial showing of the denial of a constitutional right, a certificate of

appealability SHALL NOT ISSUE. 28 U.S.C. § 2253; Rule 22(b) of the Federal Rules of

Appellate Procedure.

       AN APPROPRIATE ORDER WILL ENTER.

       ENTER.

                                              _s/ Thomas W. Phillips_________
                                              Senior United States District Judge




                                                 5
